t c summary opinion united_states tax_court robert a white petitioner v commissioner of internal revenue respondent docket no 8881-06s filed date robert a white pro_se michael a raiken and scott hovey for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax after a concession the issue for decision is whether petitioner is entitled to certain deductions claimed on schedule a itemized_deductions background some of the facts have been stipulated and are so found we incorporate the stipulation of facts and attached exhibits herein by this reference at the time the petition was filed petitioner resided in fort washington maryland petitioner was a staff sergeant in the national guard and also worked as a customs and immigration inspector for the u s immigration and naturalization service ins after a reorganization petitioner was employed by the department of homeland security dhs during tax_year dhs stationed petitioner at points of entry to inspect persons entering the country petitioner’s regular duty location was the baltimore respondent conceded that petitioner is not liable for dollar_figure identified in the notice_of_deficiency as uncollected fica tax respondent has failed to provide an explanation as to this adjustment the court notes that on date the department of homeland security absorbed the u s immigration and naturalization service ins thereafter a new organization called u s customs and border protection combined ins inspectors border patrol and customs inspectors see u s c supp ii washington international airport bwi where he worked a regular set schedule of about hours per week he also worked some overtime assignments often at bwi and sometimes at other locations such as seaports in and around baltimore maryland these overtime assignments sometimes began and ended hours before or after his regular shifts jd tax and accounting services prepared petitioner’s federal_income_tax return which was timely filed petitioner reported the following items on schedule a taxes paid state and local income_tax dollar_figure charitable_contributions cash contributions noncash contributions total charitable_contribution sec_755 big_number big_number job expenses and other miscellaneous deductions unreimbursed employee_expenses vehicle expenses parking fees and tolls business_expenses job search resume business cards briefcase cellular telephone uniform and cleaning shoes haircuts supplies accounting fees computer total unreimbursed employee expense sec_2 of adjusted_gross_income total miscellaneous after floor total itemized_deductions big_number big_number big_number big_number big_number big_number big_number big_number big_number respondent allowed the deduction for state and local_taxes and disallowed all other claimed deductions in the notice_of_deficiency respondent allowed petitioner the standard_deduction for of dollar_figure because it was greater than the total itemized_deductions allowed petitioner filed a timely petition to this court asserting that he is entitled to the itemized_deductions claimed on the return discussion in general the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that these determinations are in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioner has neither alleged that sec_7491 applies nor established his compliance with the requirements of sec_7491 and b to substantiate items maintain records and cooperate fully with respondent’s reasonable requests petitioner therefore bears the burden_of_proof the issue in this case is whether petitioner is entitled to the itemized_deductions claimed for and if so in what amounts deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he is entitled to any deduction claimed 503_us_79 292_us_435 taxpayers are required to maintain records sufficient to enable the commissioner to determine their correct_tax liability such records must substantiate both the amount and purpose of the claimed deductions sec_6001 116_tc_438 sec_1_6001-1 income_tax regs when a taxpayer establishes that he has incurred a deductible expense but is unable to substantiate the exact amount we are generally permitted to estimate the deductible amount 39_f2d_540 2d cir to apply the cohan_rule however the court must have a reasonable basis upon which to make an estimate 85_tc_731 i charitable_contributions sec_170 allows as a deduction any charitable_contribution made within the taxable_year deductions for charitable_contributions are allowable only if verified under the regulations prescribed by the secretary sec_170 petitioner claimed a deduction for dollar_figure of cash contributions during he did not provide any canceled checks receipts or other reliable written records to verify the claimed contributions he did not provide any contemporaneous written acknowledgments petitioner testified that in an average year he contributed approximately dollar_figure to the combined federal campaign cfc and that it was possible that he did so in his practice was to write a check to cfc and the reason for his uncertainty about was his lack of a canceled check he further stated that he normally contributes dollar_figure each time he goes to church and that he probably attended church maybe three times in petitioner’s testimony was vague and uncertain in general the regulations require the taxpayer to maintain one of the following for each contribution of money a canceled check a receipt from the donee or in the absence of a check or receipt other reliable written records sec_1_170a-13 income_tax regs the taxpayer must establish the reliability of the written records sec_1 170a- a i income_tax regs any contribution of dollar_figure or more shall not be allowed unless the taxpayer substantiates the contribution by a contemporaneous written acknowledgment of the contribution by the donee organization sec_170 both receipts and reliable written records should include the name of the donee the date of the contribution and the amount of the contribution sec_1_170a-13 and iii income_tax regs the written acknowledgment must state the amount of cash and a description but not necessarily the value of any property other than cash the taxpayer donated and also whether the donee provided any consideration to the taxpayer sec_1 170a- f income_tax regs we do not accept petitioner’s testimony as a reasonable basis to estimate his cash charitable_contributions respondent’s determination as to the claimed cash charitable_contributions is sustained petitioner claimed a deduction of dollar_figure for noncash charitable_contributions to substantiate his noncash charitable_contributions petitioner provided copies of two receipts from the salvation army and two self-prepared logs one of the receipts does not state the date on which the property was contributed the other receipt indicates that the contribution was made on date neither receipt contains the value of the items contributed to verify a charitable_contribution for property other than money the regulations require the taxpayer to maintain a receipt from the donee for each contribution showing the following the name of the donee the date and location of the contribution and a description of the property in detail reasonably sufficient under the circumstances sec_1 170a- b income_tax regs where it is impractical to obtain a receipt the taxpayer must maintain reliable written records of the noncash contributions see id however deductions for a reliable written record for purposes of substantiating a noncash contribution shall contain the name and address of the donee the date and location of the contribution a description of the property and the fair_market_value of the property at the continued contributions of dollar_figure or more under sec_170 whether cash or property must be substantiated by a contemporaneous written acknowledgment of the contribution by the donee organization sec_170 the contribution logs are neither receipts nor acknowledgments prepared by the donee organization the receipts and contribution logs do not meet the substantiation requirements of sec_1_170a-13 income_tax regs nor do they meet the heightened substantiation requirements of sec_170 respondent’s determination as to the claimed noncash charitable_contributions is sustained ii miscellaneous_itemized_deductions on his schedule a petitioner reported unreimbursed employee_expenses totaling dollar_figure after accounting for the 2-percent floor of sec_67 petitioner claimed a miscellaneous itemized_deduction of dollar_figure respondent disallowed all of the miscellaneous_itemized_deductions because petitioner did not prove to respondent that he paid_or_incurred the expenses in or that the expenses were continued time of the donation sec_1_170a-13 income_tax regs petitioner told his return preparer that he donated used clothes and furniture in however he had no idea how his return preparer arrived at the deduction claimed in the amount of dollar_figure when i saw the big_number i couldn’t phantom sic donating big_number worth of clothes ordinary and necessary for petitioner’s business respondent asserts that petitioner was eligible for reimbursement from dhs for expenses_incurred performing his duties sec_162 allows deductions for all ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business performing services as an employee constitutes a trade_or_business 54_tc_374 those expenses that are ordinary and necessary to the taxpayer’s business and paid_or_incurred in a given year are deductible that year sec_162 see sec_1_162-17 income_tax regs however personal living or family_expenses are not deductible see sec_162 sec_262 sec_1_162-17 income_tax regs certain categories of expenses must also satisfy the strict substantiation requirements of sec_274 before those expenses will be allowed as deductions expenses subject_to sec_274 include travel and meal expenses as well as expenses for listed_property such as passenger automobiles computers and cellular telephones sec_274 sec_280f the taxpayer must substantiate the amount time place and business_purpose of the expenditures and must provide adequate_records or sufficient evidence to corroborate his own statement see sec_274 sec_1_274-5t temporary income_tax regs fed reg date in order to meet the adequate_records requirement a taxpayer is to maintain an account book diary statement of expenses or similar record and documentary_evidence such as receipts paid bills or similar evidence which when combined establish each element of the expense that sec_274 requires substantiated sec_1_274-5t temporary income_tax regs fed reg date sec_274 supersedes the general_rule of 39_f2d_540 2d cir and prohibits the court from estimating the taxpayer’s expenses with respect to expenses subject_to the strict substantiation requirement 50_tc_823 affd per curiam 412_f2d_201 2d cir we now consider whether petitioner is entitled to some or all of the claimed miscellaneous_itemized_deductions vehicle expenses using the standard mileage rate petitioner claimed a deduction in the amount of dollar_figure for vehicle expenses at trial petitioner testified that because his tax preparer told him that trips to work outside his normal commute were deductible he has been claiming deductions for driving to overtime shifts since he started working for the government in for he provided his return preparer with the total number of miles he drove and an estimate of how many miles were for overtime work the preparer calculated the total expense deduction petitioner introduced inspection overtime forms and monthly printouts of a computer calendar for the court finds that petitioner worked the overtime shifts reflected on the inspection overtime forms the monthly computer calendar printouts purport to substantiate the dates overtime hours locations and miles driven for petitioner’s overtime shifts petitioner drove to various locations for overtime work including bwi his usual place of business he typically returned home before and after performing overtime inspections at other locations he rarely drove directly from bwi to a second work location petitioner did not identify the overtime shifts for which he drove directly from one work location to a second work location instead he contends that all transportation for overtime is deductible if outside his usual commute transportation_expenses for trips between two places of business are deductible but transportation to and from work whether for a regular shift or for an overtime shift is a nondeductible personal commuting expense see 73_tc_766 furthermore petitioner admitted that dhs reimbursed him for transportation_expenses and that dhs provided a government car for trips between bwi and the seaport for ship inspection assignments during his normal shifts petitioner claimed that dhs told inspectors that they were not authorized for vehicle expenses reimbursement for overtime shifts because dhs was paying them overtime petitioner has not introduced any evidence to support his assertion that reimbursement was denied for any of his transportation in a personal automobile between duty posts ie noncommuting transportation between business locations where an employee incurs expenses for which he is entitled to but does not seek reimbursement he is not allowed to deduct those expenses 72_tc_433 n wollesen v commissioner tcmemo_1987_611 affd without published opinion 875_f2d_317 4th cir finally even if petitioner claimed and dhs denied reimbursement for the noncommuting expenses petitioner did not furnish any evidence to show how many of the miles driven were between places of business the court concludes that the evidence petitioner presented is insufficient to satisfy the strict substantiation requirements of sec_274 respondent’s determination as to the claimed vehicle expense deduction is sustained parking fees and tolls petitioner claimed a deduction of dollar_figure for unreimbursed parking fees and tolls petitioner did not provide any evidence to support these expenses to demonstrate that they were for business transportation rather than for personal commuting expenses or to show that he was not eligible for reimbursement from dhs furthermore petitioner testified that he did not know how his return preparer came up with the figure for this deduction respondent’s determination as to the claimed parking fees and tolls deduction is sustained business_expenses petitioner claimed a dollar_figure deduction for other employee business_expenses as with the claimed deduction for parking fees and tolls petitioner did not provide any evidence to support this deduction and he testified that he did not know how his return preparer came up with the figure for this deduction respondent’s determination as to the claimed business_expense deduction is sustained job search and resume petitioner claimed deductions of dollar_figure for job search expenses and dollar_figure for resume expenses he testified that the expenses were for computer ink and ribbons consumed to print job announcements and his resume and for having his resume professionally prepared on line of form_2106 employee business_expenses petitioner reported expenses other than vehicle expenses parking fees tolls and transportation travel_expenses while away_from_home_overnight and meals and entertainment to the extent that an employee incurs expenses searching for new employment in the employee’s same trade_or_business the job search expenses are deductible under sec_162 see primuth v commissioner t c pincite however if the employee is seeking a job in a new trade_or_business the expenses are not deductible under sec_162 see 20_tc_511 job search expenses include resume preparation expenses postage and travel and transportation_expenses see murata v commissioner tcmemo_1996_321 petitioner did not provide any documentary_evidence that he actually incurred any job search or resume expenses in we do not accept petitioner’s testimony as a reasonable basis to estimate any job search or resume expenses respondent’s determination as to the claimed job search and resume expense deductions is sustained business cards and briefcase petitioner claimed deductions of dollar_figure for business cards and dollar_figure for a briefcase petitioner did not provide any receipts to document that he purchased these items in petitioner introduced a business card that identifies him as an immigration inspector for the ins within the department of justice petitioner testified that we weren’t allowed business petitioner began working for the ins in and did not specify when he purchased these business cards these cards were continued cards at that time so i had to go out and purchase business cards on my own petitioner also testified that he may have attended two training sessions in and that he purchased a briefcase to carry materials back from a training session in georgia he did not specify when he bought the briefcase we are not convinced that petitioner purchased these items in particularly given the short shelf life of any ins business cards printed in see supra note we do not accept petitioner’s testimony as a reasonable basis to estimate a deduction for these expenses in the absence of documentary proof that petitioner actually purchased the business cards and briefcase in respondent’s determination as to the claimed business card and briefcase expense deductions is sustained cellular telephone petitioner claimed a deduction of dollar_figure for cellular telephone expenses in petitioner asserted that he incurred these charges making work-related calls when on overtime assignments petitioner did not offer any receipts bills or other documentary support for these expenses petitioner has failed to meet the strict substantiation requirements required by sec_274 and sec_280f for continued obsolete by march of since petitioner worked for a different organization at that point see supra note cellular telephone expenses and he has failed to demonstrate that he was not eligible for reimbursement for any such work- related expenses respondent’s determination as to the claimed cellular telephone expense deduction is sustained uniform and cleaning petitioner claimed a deduction of dollar_figure for the cost of cleaning his military and dhs uniforms in as an immigration inspector petitioner wore a white shirt with insignia on the sleeves blue slacks and depending on the season a uniform jacket with an insignia on the chest normal washing was at times insufficient to clean the dhs uniform for example if petitioner rubbed against a greasy cable when inspecting a ship ordinary laundering would not remove the stain professional cleaning was at times necessary two days each month and weeks each year petitioner attended national guard drills petitioner estimated that he paid dollar_figure each time he had his military uniform cleaned petitioner did not offer any estimate of the cost to clean his dhs uniform or indicate how often his uniforms required professional cleaning petitioner described only cleaning expenses he did not testify that he spent more to purchase uniforms than any uniform allowance provided by dhs or the national guard petitioner admitted that he did not know how his return preparer arrived at the dollar_figure deduction for cleaning expenses and did not offer any receipts to substantiate any cleaning expenses where business clothes are suitable for general wear their cost is generally not deductible however where custom and usage forbid wearing a uniform when off duty deduction is allowed the cost of maintaining clothes for work is deductible when the purchase_price was deductible 74_tc_1266 we accept petitioner’s testimony that professional cleaning was at times necessary for his uniforms and we find that it would have been improper for petitioner to wear either his dhs uniform or his military uniform when off duty we conclude that petitioner is entitled to a deduction for uniform cleaning in the amount of dollar_figure for shoes petitioner claimed a dollar_figure deduction for expenses relating to work shoes petitioner testified that he had an allowance for shoes but would occasionally have his shoes repaired and that he spent dollar_figure in on shoe repair petitioner estimated that each heel repair cost dollar_figure to dollar_figure but did not offer any receipts or any details of how often such repairs were necessary when estimating the taxpayer’s expenses the court’s findings bear heavily against the taxpayer whose inexactitude is of his own making 39_f2d_540 2d cir we allow cleanings of his military uniform at dollar_figure each and cleanings of his dhs uniform at dollar_figure each absent some documentary_evidence that petitioner actually repaired any shoes in notwithstanding his shoe allowance we do not accept petitioner’s testimony as a reasonable basis to estimate his shoe repair expenses respondent’s determination as to the claimed shoe expense deduction is sustained haircuts petitioner claimed a deduction of dollar_figure for haircuts in petitioner testified that he paid dollar_figure per month for haircuts and that his return preparer advised him that since dhs and the military require petitioner to be well groomed his weekly haircuts were deductible grooming remains an inherently_personal expense and is not deductible regardless of whether an employer requires a particularly neat appearance hynes v commissioner supra pincite2 respondent’s determination as to the claimed haircut expense deduction is sustained supplies petitioner claimed a deduction of dollar_figure for supplies but at trial testified that the only supply expenses he incurred in were those related to his job search discussed above he was unable to explain how his return preparer came up with the dollar_figure supplies expense figure respondent’s determination as to the claimed supplies expense deduction is sustained accounting fees petitioner claimed a deduction in of dollar_figure for accounting fees as an unreimbursed employee business expensedollar_figure petitioner testified that he paid his return preparer in cash he did not produce any receipts it is apparent from the evidence that petitioner paid to have his federal_income_tax return prepareddollar_figure we conclude that petitioner is entitled to a deduction for tax preparation expenses paid in in the amount claimed dollar_figure computer petitioner claimed a deduction of dollar_figure for a computer but did not produce any receipts or other records to support the deduction computers are listed_property subject_to the strict substantiation requirements of sec_274 sec_274 sec_280f accordingly we may not estimate an allowable deduction for petitioner’s claimed computer expense petitioner testified that he paid this amount to his return preparer for the record does not indicate why petitioner included the accounting fees expense with his unreimbursed employee business_expenses on line of schedule a itemized_deductions rather than on line which is labeled tax preparation fees petitioner’s return includes the name of petitioner’s return preparer as well as the preparer’s social_security_number or paid preparer_tax_identification_number the name and address of the firm petitioner used jd tax_accounting services and the phone number and employer_identification_number of that firm furthermore petitioner testified that he bought a computer but that he was uncertain whether he purchased it in respondent’s determination as to the claimed deduction for computer expenses is sustained to reflect the foregoing decision will be entered under rule dollar_figure the deductions allowed herein do not appear to exceed the 2-percent floor imposed by sec_67 on the miscellaneous_itemized_deductions of individuals accordingly the standard_deduction may well exceed petitioner’s allowed itemized_deductions we leave the calculations to the parties
